Citation Nr: 1760033	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  13-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Board denied an appeal to reopen a claim of service connection for tinnitus.  It then reopened a claim for service connection for bilateral hearing loss but denied it on the merits.  Additionally, it denied a claim for service connection for type 2 diabetes mellitus.  Then, the Board remanded a claim for entitlement to service connection for a right knee disability.  The case has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim.

Specifically, in May 2011, the Veteran was provided a VA examination in regard to his right knee service connection claim.  During this examination, the Veteran stated that he hurt his knee in service in 1972, but that he had suffered from right knee joint pain since 1987.  The examiner then diagnosed the Veteran with a right knee sprain and opined that it was at least as likely as not that the current right knee sprain was related to service.  However, the examiner provided a muddled rationale, stating that it was "[h]ard to say" if the current right knee sprain was related to the in-service injury.  Lastly, the examiner stated that x-rays that occurred contemporaneously with the examination were negative. 

In light of this inadequacy, an addendum opinion was issued in June 2011.  In the June 2011 addendum opinion, a different clinician opined that the Veteran's current right knee problems were not a continuation of symptoms that started in service.  Further, the clinician opined that the current right knee disability was not caused by, a result of, or aggravated by service.  In support of this opinion, the June 2011 clinician stated that a minor right knee injury was noted in-service in November 1974, but there were no documented complaints of or medical treatment for a right knee injury until the May 2011 VA examination.  Further, the June 2011 clinician stated that, per the May 2011 VA examination report, the Veteran first reported knee problems in 1987-about 12 years after separation from service. 

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds the May 2011 VA examination and June 2011 addendum medical opinion to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, neither clinician directly addressed the Veteran's complaints of continuous pain of the right knee since service.  Further, this contention was supported by S.S., the Veteran's daughter, in a December 2012 statement wherein she stated that the Veteran constantly complained about right knee pain.  Additionally, she recalled stories about how the Veteran injured his knee in service.  Secondly, although the clinicians noted a November 1974 injury to the right knee documented in the Veteran's service treatment records (STRs), neither clinician discussed the Veteran's statements that he first injured his right knee in 1972 while rappelling from a helicopter.  

Lastly, VA treatment records dated since the May 2011 VA examination document additional diagnoses of the right knee that were not observed or commented upon by the May 2011 examiner and June 2011 clinician.  Specifically, a November 2011 VA treatment record documented an MRI of the lower extremities which revealed the following diagnosed problems of the right knee: (1) large effusion with 1.5 by 5.9 by 6.5 centimeter (cm) popliteal cyst; (2) complex tear posterior horn and body medial meniscus; and (3) oblique tear posterior horn lateral meniscus.  This led to the performance of arthroscopic partial medial and lateral meniscectomies of the right knee at a VA facility in April 2012.  Additionally, in August 2012 and March 2013, the Veteran was assessed with osteoarthritis of the right knee.  In light of the inadequacies in the May 2011 VA examination and the June 2011 addendum opinion regarding the direct service connection theory of entitlement, the Board will remand the matter so that a new VA examination may be obtained.

Lastly, given the need to remand the foregoing claim to provide the Veteran with a new VA examination, any outstanding VA treatment records should also be obtained-particularly those dated since December 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since December 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of a right knee disability.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current right knee disabilities by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (January 2011) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* A November 1974 STR and the Veteran's November 1974 Separation Examination wherein a right knee injury was noted at discharge;

* The Veteran's January 2011 statement wherein he described injuring his right knee after rappelling from a helicopter in service;

* A November 2011 MRI of the right knee;

* January and March 2012 VA treatment records wherein the Veteran complained of right knee pain and stated that he injured his knee while on active duty;

* April 2012 VA treatment records documenting arthroscopic partial medial and lateral meniscectomies performed on the right knee;

* August 2012 and March 2013 VA treatment records diagnosing the Veteran with osteoarthritis of the right knee; and

* A December 2012 statement by S.S., the Veteran's daughter.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran afford him an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

